******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    WASHINGTON MUTUAL BANK v. LINDA S.
            COUGHLIN ET AL.
               (AC 37645)
        DiPentima, C. J., and Prescott and Pellegrino, Js.
      Argued May 19—officially released September 13, 2016

(Appeal from Superior Court, judicial district of New
 London, Hon. Robert C. Leuba, judge trial referee.)
  Paulann H. Sheets, for the appellants (named defen-
dant et al.).
  Brian D. Rich, with whom was Peter R. Meggers, for
the appellee (substitute plaintiff).
                         Opinion

   PRESCOTT, J. The defendants Linda S. Coughlin and
Daniel F. Coughlin1 appeal from the judgment of strict
foreclosure rendered by the trial court in favor of the
plaintiff, JPMorgan Chase Bank, National Association.2
The defendants’ sole claim on appeal3 is that the court
improperly denied their motion to dismiss, filed on the
eve of trial. In that motion, they argued that the court
lacked subject matter jurisdiction due to the original
plaintiff’s purported failure to comply with the notice
requirement set forth in General Statutes § 8-265ee (a),4
which is part of the Emergency Mortgage Assistance
Program (EMAP). See General Statutes §§ 8-265cc
through 8-265kk. The plaintiff responds that the original
plaintiff did provide notice of EMAP to the defendants
out of an abundance of caution, but that the defendants
were not entitled to notice under § 8-265ee because the
subject property was not their principal residence at
the time the action was commenced. See General Stat-
utes § 8-265ff.5 Accordingly, it contends that the court
properly denied the defendants’ motion to dismiss. Hav-
ing thoroughly reviewed the record, we agree with the
plaintiff that the defendants were not entitled to notice
pursuant to § 8-265ee, and, thus, we do not decide
whether, in a case in which § 8-265ee is applicable,
failure to comply with its notice requirement implicates
the court’s subject matter jurisdiction. We affirm the
judgment of the trial court.
  The record reveals the following relevant facts and
procedural history. In June, 2004, the defendants pur-
chased real property located at 848-850 Noank Road in
Mystic (subject property). At the time they purchased
the subject property, the defendants’ intent was to use it
as a summer residence. The defendants’ main residence
was a home that Linda Coughlin owned in Norwalk.
   In order to finance the purchase of the subject prop-
erty, the defendants executed a promissory note in the
amount of $1,700,000 in favor of Washington Mutual
Bank, FA. As security for that note, the defendants also
executed a purchase money mortgage on the subject
property in favor of Washington Mutual Bank, FA. In
addition to the note and mortgage, the defendants also
signed other documents at the real estate closing,
including a second home rider. The second home rider
provided that the defendants would use the subject
property only as a second home.
  On July 1, 2008, Washington Mutual Bank, formerly
known as Washington Mutual Bank, FA, commenced
this action seeking foreclosure of the mortgage because
the defendants had defaulted on the note by failing to
make required monthly payments. The note and mort-
gage later were acquired by the plaintiff, which, in Janu-
ary, 2009, was substituted as plaintiff in place of
Washington Mutual Bank.
   For approximately six years, the defendants repre-
sented themselves in the foreclosure action.6 During
that time, the defendants filed multiple bankruptcy
actions that halted progress of the foreclosure proceed-
ings for several years. Eventually, however, the plaintiff
obtained relief from the latest bankruptcy stay, and a
trial date was set. The defendants then retained their
current counsel.7 On the day before trial, after 5 o’clock
in the afternoon, the defendants electronically submit-
ted a motion to dismiss the action.8
   In their motion to dismiss, the defendants alleged
that the original plaintiff had not complied with § 8-
265ee (a) because it failed to provide them with notice
of EMAP, and that, because of the lack of the statutorily
required notice, the court did not have subject matter
jurisdiction to hear the foreclosure action. Attached to
the motion were affidavits by the defendants averring
that they never were notified about EMAP. The defen-
dants also suggested that the plaintiff had not remedied
any lack of notice by filing ‘‘a defective and untrue
affidavit of compliance five years and three months
after commencement of the suit.’’ The defendants were
referring to an affidavit that the plaintiff had filed with
the court a few weeks earlier. In that affidavit, a parale-
gal for Bendett & McHugh, P.C., the firm that repre-
sented the original plaintiff,9 averred in relevant part
as follows: ‘‘Based on Bendett & McHugh, PC’s business
records and its regular business practices, the plaintiff
has complied with the provisions of [§] 8-265ee (a)
(also known as Public Act[s] [2008, No.] 08-176, § 7) by
Bendett & McHugh, PC giving on June 30, 2008 to all
mortgagors a notice containing the information
required by said statute.’’
  The parties appeared for trial on the morning of Octo-
ber 21, 2014. Because the arguments raised in the defen-
dants’ motion to dismiss purported to implicate the
court’s subject matter jurisdiction, the defendants
asked the court to postpone the trial to a later date.
The plaintiff argued against any further continuances
and requested a summary hearing on the motion to
dismiss, suggesting that there was no merit to the
motion and that it was simply intended to cause further
delay. In support of its argument that the motion lacked
merit, the plaintiff brought to the court’s attention that
the defendants had conceded in their motion to dismiss
that EMAP notice was required only with respect to
mortgages that encumbered a mortgagor’s principal res-
idence, and that it was prepared to offer the defendants’
own deposition testimony establishing that the subject
property was not their principal residence when the
foreclosure action was commenced.10 After taking a
short recess, the court decided not to grant the defen-
dants’ request for a continuance, but to hear arguments
on the motion to dismiss.
  Counsel for the defendants argued that her clients
never received the statutorily mandated notice concern-
ing EMAP, and that they did not learn of the program
until after she began representing them and made
inquiry about it. As proof of this assertion, she directed
the court’s attention to the defendants’ affidavits
appended to the motion to dismiss. Counsel also chal-
lenged the earlier affidavit filed by the plaintiff in which
a paralegal asserted that proper notice was given to all
mortgagors, arguing that the affidavit was not timely
and questioning its veracity. She asserted that the legis-
lature had intended that proper notice be a jurisdic-
tional prerequisite to filing a foreclosure action,
explaining in detail the history of the EMAP program
and its importance in helping to keep parties in their
homes during the financial crisis. Although counsel sug-
gested that the defendants were eligible for EMAP
because the subject property was the defendants’ prin-
cipal residence, she did not offer any evidence in sup-
port of that assertion.
   The plaintiff opposed the motion to dismiss, arguing
that the defendants had been provided with the required
notice as indicated in the affidavit filed with the court
and that the defendants had failed to demonstrate
beyond mere conjecture that the notice requirement
implicated the court’s subject matter jurisdiction. The
plaintiff also again emphasized that the notice provision
was not applicable here because the subject property
was not the defendants’ primary residence when the
action was commenced. By way of proof, the plaintiff
cited to portions of the defendants’ July 1, 2014 deposi-
tion testimony.
   When the court later stated that it would not be ‘‘able
to consider the residency issue without the evidence
which [the plaintiff] referred to, which is not of record,’’
the plaintiff indicated it was prepared to offer the origi-
nal deposition transcripts but did not believe there was
any dispute over what the transcripts said. An extensive
colloquy then ensued, during which the defendants’
counsel made the following statements regarding the
defendants’ residency: ‘‘I think I’m able to speak that
this—she was in Norwalk and made—always come
every weekend and all summer was spent here after
they bought the house and it became permanent in
2009.’’ (Emphasis added). Although she later asserted
that the subject property had been the defendants’ ‘‘pri-
mary residence since they bought the house,’’ she also
stated: ‘‘Have they been continuously living there? No.
You have been—it’s been there since 2009 . . . .’’ The
transcripts of the defendants’ depositions were not
made a part of the evidentiary record at that time.11
  At the conclusion of arguments, and after taking a
short recess, the court issued an oral ruling denying
the motion to dismiss. The court stated as follows: ‘‘I
want to assure counsel that the court has considered the
arguments which have been advanced and the material
which has been filed prior to today as well as the cita-
tions of authority which have been given to the court
for review. Having done that, the court will deny the
motion to dismiss for the reason that it finds that the
compliance with [EMAP] is not a jurisdictional matter
which requires the granting of the motion. For this
reason, the motion is denied.’’ The court made no fac-
tual findings, cited no legal authority, and gave no fur-
ther explanation for its ruling.
   After denying the motion to dismiss, the court heard
other pretrial motions before it proceeded with the trial
on the foreclosure complaint. The trial continued that
afternoon and concluded the following day. The parties
filed posttrial briefs. The defendants later filed a motion
asking the court to open the evidence so that they
could present additional evidence. The court denied
the motion.
  On January 8, 2015, the court rendered a judgment
of strict foreclosure finding, in relevant part, that the
total debt owed by the defendants, including attorney’s
fees, was $2,666,207.13, and that the fair market value
of the property was $2,100,000. As part of its decision,
the court also made the following factual findings rele-
vant to the present appeal: the defendants had become
interested in purchasing the subject property as a sum-
mer residence, they signed a second home rider at clos-
ing in 2004 indicating that the property would be used
only as a second home, and, ‘‘in 2009, the defendants
moved to make the [subject property] their permanent
residence when their Norwalk residence was fore-
closed.’’ The court set law days to commence on Febru-
ary 24, 2015. This appeal followed.12
   The defendants’ sole claim on appeal is that the court
improperly denied their motion to dismiss the foreclo-
sure action by concluding that ‘‘compliance with
[EMAP] is not a jurisdictional matter which requires
the granting of the motion.’’ They allege that, because
the original plaintiff failed to provide them with proper
notice in accordance with § 8-265ee, which they main-
tain was a statutory prerequisite to filing the present
foreclosure action, the trial court lacked subject matter
jurisdiction over the action and should have granted
their motion to dismiss. The plaintiff’s principal
response is that it is unnecessary in the present case
to consider whether the defendants received proper
notice or whether compliance with § 8-265ee is a juris-
dictional prerequisite to the filing of a foreclosure action
because it is apparent from the record that the defen-
dants were not entitled to the EMAP notice. According
to the plaintiff, because its predecessor sought to fore-
close a mortgage that did not encumber property that
was the defendants’ ‘‘principal residence’’ at the time
the action was commenced, § 8-265ee is inapplicable
and we should affirm the court’s denial of the motion
to dismiss on that basis.13 We agree with the plaintiff.14
   ‘‘Our standard of review of a trial court’s findings of
fact and conclusions of law in connection with a motion
to dismiss is well settled. A finding of fact will not be
disturbed unless it is clearly erroneous. . . . [If] the
legal conclusions of the court are challenged, we must
determine whether they are legally and logically correct
and whether they find support in the facts. . . . Thus,
our review of the trial court’s ultimate legal conclusion
and resulting [denial] of the motion to dismiss will be de
novo.’’ (Internal quotation marks omitted.) JPMorgan
Chase Bank National Assn. v. Simoulidis, 161 Conn.
App. 133, 135–36, 126 A.3d 1098 (2015), cert. denied,
320 Conn. 913, 130 A.3d 266 (2016). ‘‘The motion to
dismiss . . . admits all facts which are well pleaded,
invokes the existing record and must be decided upon
that alone. . . . In undertaking this review, we are
mindful of the well established notion that, in determin-
ing whether a court has subject matter jurisdiction,
every presumption favoring jurisdiction should be
indulged.’’ (Internal quotation marks omitted.) Dorry
v. Garden, 313 Conn. 516, 521, 98 A.3d 55 (2014).
   To the extent that our review requires us to construe
statutory provisions, this presents a legal question over
which our review also is plenary. Id., 525. ‘‘That review
is guided by well established principles of statutory
interpretation. . . . As with all issues of statutory inter-
pretation, we look first to the language of the statute.
. . . In construing a statute, common sense must be
used and courts must assume that a reasonable and
rational result was intended.’’ (Citation omitted; inter-
nal quotation marks omitted.) Id.
   Because the court denied the motion to dismiss with-
out clearly stating either the factual or legal basis for
its decision, it is difficult to discern with any degree of
certainty whether the court broadly concluded that the
EMAP notice requirements in § 8-265ee did not impli-
cate the court’s subject matter jurisdiction, or whether
it concluded more narrowly that subject matter jurisdic-
tion simply was not implicated under the facts of the
present case, either because it determined that proper
notice had in fact been provided to the defendants or
because it agreed with the plaintiff that notice was never
required as the subject mortgage did not encumber the
defendant’s principal residence. Nevertheless, because
we exercise plenary review regarding a court’s legal
conclusion in deciding a motion to dismiss, we may
affirm the court’s decision on any of these grounds. See
Rafalko v. University of New Haven, 129 Conn. App.
44, 51 n.3, 19 A.3d 215 (2011) (‘‘[i]t is axiomatic that
[w]e may affirm a proper result of the trial court for a
different reason’’ [internal quotation marks omitted]).
  Further, although it is axiomatic that this court can-
not make factual findings, factual conclusions may be
drawn on appeal if ‘‘the subordinate facts found [by
the trial court] make such a conclusion inevitable as a
matter of law . . . or where the undisputed facts or
uncontroverted evidence and testimony in the record
make the factual conclusion so obvious as to be inher-
ent in the trial court’s decision.’’ (Citations omitted;
internal quotation marks omitted.) State v. Reagan, 209
Conn. 1, 8–9, 546 A.2d 839 (1988); see also Coppola
Construction Co. v. Hoffman Enterprises Ltd. Partner-
ship, 157 Conn. App. 139, 171, 117 A.3d 876, cert. denied,
318 Conn. 902, 122 A.3d 631 (2015). In deciding whether
the trial court lacked jurisdiction over the action, we
are cognizant that this question invokes the existing
record, which, at this juncture, necessarily includes
those facts established at trial.15 We note that the defen-
dants have not challenged as clearly erroneous any of
the court’s factual findings that underlie the judgment
of strict foreclosure.
   Section 8-265ee (a) provides in relevant part: ‘‘On and
after July 1, 2008, a mortgagee who desires to foreclose
upon a mortgage which satisfies the standards con-
tained in subdivisions (1), (9), (10) and (11) of subsec-
tion (e) of section 8-265ff, shall give notice to the
mortgagor by registered, or certified mail, postage pre-
paid at the address of the property which is secured
by the mortgage. No such mortgagee may commence
a foreclosure of a mortgage prior to mailing such notice.
. . .’’ (Emphasis added.) It is the defendants’ claim on
appeal that the legislature intended that last sentence
to divest the trial court of jurisdiction if notice was not
properly provided. By its express terms, however, the
obligation to give notice pursuant to § 8-265ee before
commencing a foreclosure action applies only if the
plaintiff is seeking to foreclose a mortgage that satisfies
certain standards enumerated in § 8-265ff (e). Because
those standards are stated in the conjunctive, each must
be satisfied before a mortgage falls within § 8-265ee.
See Penn v. Irizarry, 220 Conn. 682, 687, 600 A.2d 1024
(1991) (‘‘[t]he use of [a] conjunctive . . . indicates that
both conditions must be fulfilled’’). For purposes of the
present analysis, the relevant provision is that found in
subdivision (1) of subsection (e) of § 8-265ff.
  Section 8-265ff (e) provides in relevant part: ‘‘No
emergency mortgage assistance payments may be pro-
vided unless the authority finds that: (1) The real prop-
erty securing the mortgage . . . is the principal
residence of the mortgagor . . . .’’ (Emphasis added.)
The defendants conceded at oral argument before this
court that unless the subject property was their princi-
pal residence at the time the present foreclosure action
was commenced in July, 2008, their claim that they
were entitled to notice of EMAP and that the failure to
receive such notice deprived the court of subject matter
jurisdiction fails as a matter of law.
  The term ‘‘principal residence’’ is not defined by any
statute, regulation or case law of which we are aware,
nor have the parties cited to any. The term, therefore,
must be afforded its plain and ordinary meaning. ‘‘[If]
a statute does not define a term, it is appropriate to
look to the common understanding expressed in the
law and in dictionaries.’’ (Internal quotation marks
omitted.) Funaro v. Baisley, 57 Conn. App. 636, 638,
749 A.2d 1205, cert. denied, 254 Conn. 902, 755 A.2d
218 (2000).
   Merriam Webster’s Collegiate Dictionary, 11th Edi-
tion, defines residence as ‘‘the place where one actually
lives as distinguished from one’s domicile or a place
of temporary sojourn . . . .’’ It defines the adjective
‘‘principal’’ as meaning ‘‘most important, consequential,
or influential: chief . . . .’’ Thus, the ordinary or plain
meaning of the term ‘‘principal residence’’ in this con-
text means the person’s chief or primary home, as dis-
tinguished from a secondary residence or a vacation
home. We also take note of the fact that the statute
refers to the principal residence of the mortgagor not
a principal residence, suggesting that a person can have
only one principal residence at any given time for pur-
poses of this statute.
   The trial court in the present case never made an
express finding that the subject property was not the
defendants’ ‘‘principal’’ residence in July, 2008, when
the foreclosure action was commenced, either in deny-
ing the motion to dismiss or in its memorandum of
decision rendering the judgment of strict foreclose. The
court did find, however, that the defendants lived in a
home in Norwalk at the time they purchased the subject
property as their summer residence, and that it was not
until 2009, after the Norwalk residence was foreclosed
on, that the defendants sought to make the subject
property their ‘‘permanent’’ residence. The court also
found that the defendants had signed a second home
rider at the time they purchased the subject property,
indicating their agreement to utilize the subject prop-
erty only as a secondary residence. That document,
although not itself dispositive of the issue before us,
lends additional support to the notion that, until the
Norwalk residence was lost in foreclosure in 2009, the
subject property was not the defendants’ principal resi-
dence. Those findings in conjunction with the following
additional subordinate facts in the record support the
inevitable conclusion that the subject property was not
the defendants’ principal residence when the foreclo-
sure action was commenced.
  As part of her argument at the hearing on the motion
to dismiss, counsel for the defendants made what
amounted to a judicial admission that, until 2009, which
was after the foreclosure action was commenced, the
defendants did not live at the subject property other
than on weekends and in the summer.16 She later
appeared to qualify an assertion that the subject prop-
erty was the defendants’ principal residence, by again
recognizing that it was not their full-time residence
until 2009.
   Even if we were to discount the statements of the
defendants’ counsel at the hearing on the motion to
dismiss, Linda Coughlin gave undisputed testimony at
trial that, until 2009, she and her husband listed their
Norwalk home, not the subject property, as their
address on their federal tax returns. Although Daniel
Coughlin did not testify at trial, his deposition tran-
script, which the plaintiff had referenced at the hearing
on the motion to dismiss as establishing that the subject
property was not the defendants’ principal residence,
was entered as a full exhibit. In his deposition, after
identifying the subject property by address as his ‘‘pri-
mary residence,’’ Daniel Coughlin is asked: ‘‘How long
have you lived at this address?’’ He responds: ‘‘It’s been
our primary address since 2009.’’
   Thus, the factual record leads us to only one reason-
able conclusion. Namely, before 2009, the subject prop-
erty was not the defendants’ chief or primary home
and, thus, not ‘‘the principal residence.’’ Accordingly,
when the present foreclosure action was filed in 2008,
the defendants’ mortgage was not ‘‘a mortgage which
satisfies the standards contained in subdivisions (1),
(9), (10) and (11) of subsection (e) of section 8-265ff’’;
General Statutes § 8-265ee; and, thus, the original plain-
tiff did not have to provide EMAP notice in accordance
with § 8-265ee prior to commencing the foreclosure
action. Having concluded that the notice requirement
in § 8-265ee was inapplicable here, it is irrelevant for
purposes of this appeal whether proper notice in fact
was provided as sworn in the plaintiff’s pretrial affida-
vit, or whether failure to give such notice, if applicable,
implicates the subject matter jurisdiction of the court.
Under these facts, the defendants could not prevail on
their motion to dismiss.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The following parties also were defendants in the underlying action by
virtue of an interest in the subject property: National City Bank, Greystone
Business Credit, LLC, Greystone Business Credit REO, LLC, Thirty Five
Thirty Nine West Thirty Three Street, LLC, and Cuda & Associates, LLC.
None of these additional defendants participated in the underlying action
or in the present appeal. Accordingly, in this opinion, we refer to the Cough-
lins as the defendants.
   2
     JPMorgan Chase Bank, National Aassociation, was substituted as the
plaintiff for Washington Mutual Bank in January, 2009.
   3
     The defendants raised a number of other claims in their preliminary
statement of the issues, but, because they have not addressed those claims
in their appellate brief, the claims are deemed abandoned. See Brown v.
Otake, 164 Conn. App. 686, 698 n.8, A.3d (2016). Furthermore, although
the defendants filed an amended appeal on August 18, 2015, purportedly
challenging postjudgment rulings rendered by the trial court on February
26, 2015, the defendants have not briefed any claims of error pertaining
to the amended appeal and, therefore, any such claims also are deemed
abandoned. See Patino v. Birken Mfg. Co., 304 Conn. 679, 687 n.10, 41 A.3d
1013 (2012).
   4
     General Statutes § 8-265ee (a) provides: ‘‘On and after July 1, 2008, a
mortgagee who desires to foreclose upon a mortgage which satisfies the
standards contained in subdivisions (1), (9), (10) and (11) of subsection (e)
of section 8-265ff, shall give notice to the mortgagor by registered, or certified
mail, postage prepaid at the address of the property which is secured by
the mortgage. No such mortgagee may commence a foreclosure of a mort-
gage prior to mailing such notice. Such notice shall advise the mortgagor
of his delinquency or other default under the mortgage and shall state that
the mortgagor has sixty days from the date of such notice in which to (1)
have a face-to-face meeting, telephone or other conference acceptable to
the authority with the mortgagee or a face-to-face meeting with a consumer
credit counseling agency to attempt to resolve the delinquency or default
by restructuring the loan payment schedule or otherwise, and (2) contact
the authority, at an address and phone number contained in the notice, to
obtain information and apply for emergency mortgage assistance payments
if the mortgagor and mortgagee are unable to resolve the delinquency or
default.’’
   5
     General Statutes § 8-265ff (e) provides in relevant part: ‘‘No emergency
mortgage assistance payments may be provided unless the authority finds
that: (1) The real property securing the mortgage . . . is the principal resi-
dence of the mortgagor . . . .’’
   6
     Daniel Coughlin is a patent attorney.
   7
     The trial originally was scheduled for September 16, 2014. The court
granted the defendants’ request for a continuance, setting a new trial date
of October 21, 2014. The defendants twice requested additional continuances
to permit new counsel to conduct additional discovery. The court denied
both requests.
   8
     Because the motion was received electronically after 5 p.m., it was
deemed filed on October 21, 2014. See Practice Book § 7-17.
   9
     At the time the foreclosure action was commenced, Bendett & McHugh,
P.C., was known under its former name of Reiner, Reiner & Bendett, P.C.
   10
      In addition to this argument, the plaintiff also asserted that the court
should deny the motion because the defendants had been provided notice
despite no obligation to do so and, in any event, the defendants had failed
to provide any legal authority establishing that failure to provide notice
implicated the court’s subject matter jurisdiction.
   11
      They were admitted as full exhibits at trial, however, and, thus, are part
of the record before us on appeal.
   12
      During the pendency of this appeal, the defendants filed a motion for
articulation with the trial court asking it to articulate the basis for its decision
denying the motion to dismiss. The trial court, after a hearing, denied the
motion for articulation without comment. The defendants filed a motion
for review of that decision pursuant to Practice Book § 66-7. This court
granted the motion for review, but denied the relief requested therein.
   13
      Although the plaintiff suggests in its appellate brief that a determination
by this court that § 8-265ee is inapplicable would render the defendants’
appeal moot, we disagree that its argument truly implicates the mootness
doctrine. In determining whether an appeal is moot, we ordinarily do not
decide the merits of the claims raised; rather, we ask whether there is any
practical relief that could be granted even assuming that the appellant
prevails on appeal. Here, the plaintiff’s argument, which was raised at the
hearing on the motion to dismiss as a basis for denying the motion, is more
akin to an alternative ground on which to affirm the court’s decision.
   14
      Deciding this case in this posture is not unfair to the defendants because
they were fully apprised of the issue prior to the appeal by the fact that it
was part of the plaintiff’s argument in opposition to the motion to dismiss.
The issue of when the subject property became the defendants’ main resi-
dence also was explored both at the hearing on the motion to dismiss and
during the foreclosure trial. Accordingly, the defendants had a full and fair
opportunity to develop the record to establish that the subject property
was, in fact, their principal residence when the foreclosure action was
commenced. The defendants also had an opportunity to respond to the
plaintiff’s argument in their reply brief and at oral argument before this court.
   15
      Although we are aware that facts found by the court at trial may not
have been part of the record when the trial court decided the motion to
dismiss moments before the start of trial, in reviewing the propriety of the
court’s decision, it would be inefficient to ignore those facts on appeal and
to remand the matter back to the trial court for additional fact-finding if
those same facts subsequently were determined and are not challenged
on appeal.
   16
      ‘‘Judicial admissions are voluntary and knowing concessions of fact by
a party or a party’s attorney occurring during judicial proceedings.’’ Jones
v. Forst, 41 Conn. App. 341, 346, 675 A.2d 922 (1996).